DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 1 has been amended, claims 6-7 have been cancelled, claims 2-5 have been withdrawn, new claims 11-12 have been added and claims 1-5, 8-12 are pending as amended on 12/01/20. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application has PRO 62/341,251 05/25/2016.

Continued Examination Under 37 CFR 1.114
7.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 12/01/20 has been entered.
 
Response to Amendment
8.         Applicant's amendment filed on 12/01/20, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 1, 8-10 under 35 U.S.C. 103 as being unpatentable over Colaco (US 7279446) in view of Wang (US 2013/0324443) filed on 12/01/20, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. In view of amendment to claims and response, a new ground(s) of rejection is made.

Scope of the Elected Invention
10.      Claims 1-5, 8-12 are pending in this application.  Claims 2-5 have been withdrawn in amendment filed on 12/01/20. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 8-12, drawn to a method and  species (i) surfactant: Formula lll(b) (erucyl amidopropyl trimethyl ammonium); and (ii) polymer: a terpolymer of acrylic acid (AA) -co-2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) -co- ethyl hexyl acrylate (EHA).
Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.      Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claims 12, improperly recite the Markush group in the form of “selected from A, B and C” (lines 18-19), which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).
          Appropriate correction is required.

 Claim Rejections - 35 USC § 103
13.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.      Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhongze (CN 104194763)
           Regarding claims 1, 11, Zhongze discloses a method of reducing shear recovery time of a viscosifying surfactant fluid system comprising introducing a viscosifying surfactant system into a subterranean formation such as fracturing a wellbore, wherein the fluid comprises a major portion of a surfactant such as viscoelastic surfactant, e.g. cetyltrimethylammonium chloride and a polymer thickener in a concentration of 0.8 wt% sufficient to shorten the shear recovery time of the fluid compared to the shear recovery time without the polymer, wherein the polymer comprises acrylic acid, acrylamide and acrylic acid octadecyl ester (read on stearyl acrylate) (para [0019], [0073], [0079], claims 1, 7). 
           Regarding the polymer concentration and its relation to shear, e.g. recitation “a concentration sufficient to shorten the shear recovery time of the fluid system compared to the shear recovery time of the fluid system without the polymer such that following exposure to shear conditions greater than 500 s-1, the fluid recovers at least 50% of its 
              Regarding claim 12, Claim interpretation: The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948), MPEP 2111.03 (II). However, the term “optionally” in the claim 12 leaving 
           Zhongze discloses a method of reducing shear recovery time of a viscosifying surfactant fluid system comprising introducing a viscosifying surfactant system into a subterranean formation such as fracturing a wellbore, wherein the fluid comprises water solvent, a major portion of a surfactant such as viscoelastic surfactant, e.g. cetyltrimethylammonium chloride and a polymer thickener in a concentration of 0.8 wt% sufficient to shorten the shear recovery time of the fluid compared to the shear recovery time without the polymer, wherein the polymer comprises acrylic acid, acrylamide and acrylic acid octadecyl ester (read on stearyl acrylate) (para [0019], [0073], [0079], claims 1, 7). 
           Regarding the polymer concentration and its relation to shear, e.g. recitation “a concentration sufficient to shorten the shear recovery time of the fluid system compared to the shear recovery time of the fluid system without the polymer such that following exposure to shear conditions greater than 500 s-1, the fluid recovers at least 50% of its final viscosity within 50 seconds”, it has been noted that applicants in specification (para [0024]) discloses “the polymer is present at a concentration ranging from 0.01 to 0.1 wt%” to obtain instantly claimed viscosity at instantly claimed shear conditions. Zhongze discloses the polymer thickener in a concentration of 0.8 wt% (para [0073]), fall into applicants specification range of from 0.01 to 0.1 wt%.” Further, the instant invention and Zhongze are directed to the shear recovery ability of the fluid composition (Zhongze . 
16.       Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhongze (CN 104194763) as applied to claim 1 above and further in view of Colaco (US 7279446).
             Zhongze includes the features of claim 1 above. 
             Regarding claims 8-9, Zhongze disclose acrylic acid monomer but does not disclose water soluble 2-acrylamido-2-methylpropanesulfonic acid monomer and hydrophobic ethylhexyl acrylate monomer.
            However, Colaco discloses a method of reducing shear recovery time of a viscosifying surfactant fluid system comprising introducing a viscosifying surfactant 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Zhongze with the aforementioned teachings of Colaco to provide a polymer composition comprising water soluble 2-acrylamido-2-methylpropanesulfonic acid monomer and hydrophobic ethylhexyl acrylate monomer for reducing shear recovery time of a viscosifying surfactant fluid and using such fluid in the wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Allowable Subject Matter
17.      Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.       The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 require the hydrophobically modified associative polymer consists of acrylic acid, 2-acrylamido-2-methylpropanesulfonic acid, and ethylhexyl acrylate. 
             Closest prior arts Zhongze and Colaco do not suggest or disclose the hydrophobically modified associative polymer consists of acrylic acid, 2-acrylamido-2-methylpropanesulfonic acid, and ethylhexyl acrylate. Alexander (US 2014/0066304) discloses herbicide formulation containing copolymer of acrylic acid, 2-acrylamido-2-methylpropanesulfonic acid, and ethylhexyl acrylate (table 2) but not in the oilfield technology. 

Conclusion
19.        Reference Munoz (US 7678742) was cumulative in nature to the above rejection and thus not set forth.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768